Department of Health and Human Services

DEPARTMENTAL

APPEALS BOARD

Civil Remedies Division

Lynda L. Hook,
(OI File No. H-12-42979-9),

Petitioner,

Vv.

The Inspector General.

Docket No.

ALJ Ruling

. C-13-1326

No. 2014-17

Date: December 13, 2013

DISMISSAL

Petitioner, Lynda L. Hook, was a licensed practical nurse, working in New Hampshire.

She pled guilty in state court to one count o:

theft by deception. Specifically, while

employed at a doctor’s office, she called in a false prescription, utilizing Medicaid
insurance funds to cover its costs. I.G. Ex. 2 at 2-3. Pursuant to section 1128(a)(1) of the

Social Security Act (Act), the Inspector Gen
participating in Medicare, Medicaid, and all
five years. Petitioner appeals, challenging t

The I.G. has moved to dismiss, arguing that
properly addressed in a hearing. I agree and

1.G.’s Motion to Dismiss.

Discussion

eral (I.G.) has excluded her from
federal health care programs for a period of
e length of the exclusion.

Petitioner fails to raise an issue that may be
, for the reasons discussed below, grant the

In a letter dated August 30, 2013, the LG. a

vised Petitioner Hook that she was excluded

from participation in Medicare, Medicaid, and all federal health care programs because
she had been convicted of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. The letter explained that section
1128(a)(1) of the Act authorizes the exclusion. I.G. Ex. | at 1.

Petitioner concedes that she was convicted and is subject to exclusion under section
1128(a)(1), but argues that the period of exclusion is too severe, and that her character
and other factors justify reducing the period of exclusion. P. Response; P. Request for
Hearing (Sept. 4, 2013).

Section 1128(a)(1) of the Act mandates that the Secretary of Health and Human Services
exclude from program participation any individual who has been convicted under federal
or state law of a criminal offense related to the delivery of an item or service under the
Medicare or a state health care program. See also 42 C.F.R. § 1001.101(a). The
exclusion must be for a minimum period of five years. Act § 1128(c)(3)(B); 42 C.F.R.

§ 1001.102(a). Mitigating factors may be considered as bases for reducing the period of
exclusion only if the exclusion period is longer than five years. 42 C.F.R. § 1001.102(c).

An excluded individual may challenge the basis for the exclusion and the length of the
exclusion. 42 C.F.R. § 1001.2007(a)(1). However, where, as here, the I.G. imposes an
exclusion of five years, the length of the exclusion is not reviewable. 42 C.F.R.

§ 1001.2007(a)(2). Iam required to dismiss a request for hearing where that request fails
to raise any issue that may properly be addressed in a hearing. 42 C.F.R. § 1005.2(e)(4).
Because Petitioner’s hearing request does not raise an issue that I am empowered to
resolve, I grant the I.G.’s motion and dismiss Petitioner’s appeal.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

' The LG. filed a motion to dismiss and supporting brief, along with two exhibits (I.G.
Exs. 1-2). Petitioner filed a response, which included character references. The I.G.
filed a reply.
